Name: Council Regulation (EEC) No 274/84 of 31 January 1984 amending Regulations (EEC) No 1311/80 and (EEC) No 1400/81 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under food-aid programmes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 32/2 Official Journal of the European Communities 3 . 2 . 84 COUNCIL REGULATION (EEC) No 274/84 of 31 January 1984 amending Regulations (EEC) No 1311 /80 and (EEC) No 1400/81 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under food-aid programmes tions, they should be returned to the reserves of the appropriate programmes ; Whereas Somalia and Ghana have applied for food aid in the form of skimmed-milk powder ; whereas the needs of those countries warrant a 5 265 tonnes increase in food aid in the form of skimmed-milk powder from the Community, to be taken from the reserves of the abovementioned programmes ; Whereas the Annexes to Regulations (EEC) No 1311 /80 and (EEC) No 1400/81 should be amended accordingly, THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1310/80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder as food aid to certain developing countries and specialized bodies under the 1980 programme ('), and in particular Articles 3 and 7 thereof, Having regard to Council Regulation (EEC) No 1399/81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain devel ­ oping countries and specialized bodies under the 1981 food-aid programme (2), and in particular Articles 3 and 7 thereof, Having regard to the proposal from the Commission , Whereas under Regulation (EEC) No 131 1 /80 (3), as amended by Regulation (EEC) No 1652/81 (4), 300 tonnes of skimmed-milk powder are allocated to Equatorial Guinea and 400 tonnes to Togo ; whereas under Regulation (EEC) No 1400/81 ( 5) 5 000 tonnes of skimmed-milk powder are allocated to Bangladesh and 250 tonnes to Togo ; whereas, since it has proved impossible to deliver some or all of the above alloca HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulations (EEC) No 1311 /80 and (EEC) No 1400/ 81 are hereby amended as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1984. For the Council The President G. LENGAGNE (') OJ No L 134, 31 . 5 . 1980, p. 10 . ( 2) OJ No L 141 , 27 . 5 . 1981 , p. 1 . (3 ) OJ No L 134, 31 . 5 . 1980 , p . 12 . 0 OJ No L 165, 28 . 4 . 1981 , p . 1 . (0 OJ No L 141 , 27 . 5 . 1981 , p . 3 . 3 . 2 . 84 Official Journal of the European Communities No L 32/3 ANNEX Skimmed-milk powder 300 tonnes 200 tonnes instead of 400 tonnes 3 015 tonnes instead of 2 500 tonnes 6 550 tonnes instead of 6 565 tonnes Annex to :  Regulation (EEC) No 1311 /80 :  delete : Equatorial Guinea  amend : Togo Ghana Reserve  Regulation (EEC) No 1400/81 :  delete : Togo  amend : Bangladesh Ghana Somalia 250 tonnes 500 tonnes instead of 5 000 tonnes 1 250 tonnes instead of token entry 7 000 tonnes instead of 3 500 tonnes